DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Additionally, specification page 2, line 20 states “One example of prior art efforts to create a portable clean-room is evidenced by Publish US Patent Document 2017                                                        ”; please refer to the Specification Objections, below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “322” and “324” have both been used to designate the element supporting a short side of a filter element.  Applicant is respectfully requested to consider amending figure 3 such that the arrow for the frame (322) be more general, and change the element number at (322) to (324) as follows:

    PNG
    media_image1.png
    424
    342
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specifications
The specification has been objected to, for at least the following:
Page 2, line 20 discloses “One example of prior art efforts to create a portable clean-room is evidenced by Publish US Patent Document 2017                                                        ”; Please enter the missing “evidenced document” US patent number.

    PNG
    media_image2.png
    92
    735
    media_image2.png
    Greyscale

Page 8, line 5: starting “package is disposed”; please amend “TefloTM tape is used…” to read “Teflon TM tape is used…”
Regarding references in the specification to “the ultralow density polytetrafluoroethylene tape (often described hereinafter as the ‘ULDS tape’)”, it is respectfully submitted that the acronym Applicant intended to use was “ULDP tape”.  Accordingly, please amend:
page 10: ln 14 (ULDS); 
page 13: ln 7 (ULDS), and ln 14 (ULDS); and
page 14: ln 13 (ULDS); 
It is respectfully requested that 
page 18, ln 6 be amended to read, “A linear edge 
page 22, lns 2 – 3 be amended to read “integrity, the tape forms a good seal on the first insertion of the linear edge 
in order to provide consistent and clear antecedence for the claim limitation “extending linear edges”
Page 27: ln 3; respectfully it is unclear whether only a punctuation mark is missing, or the end of the sentence and a punctuation mark is missing:

    PNG
    media_image3.png
    486
    961
    media_image3.png
    Greyscale

It is respectfully requested that Applicant proof-read the entire specification, prior to submitting a response to the office action.  
Claim Objections
Claims 1 – 20 are objected to because of the following informalities:
In re Claim 1:
page 1, line 7, starting “the frame having”: please amend the word “arms” to “arm” as the frame is “having at least one…support arm[[s]]”
page 1, line 11, starting “the frame is”: the limitation “being spaced between” is unclear.  For purposes of examination the limitation has been understood as if to read, “each filter element separating support arm being positioned and spaced between two adjacent filter elements”
page 1, line 12, starting “between two”: please insert - - arm - - between “support” and “having” such that the limitation reads “between two adjacent filter elements, each filter element separating support arm having”
page 1, line 18, starting “length of each”: please remove the period punctuation after “track” and replace it with a semicolon such that the limitation reads, “length of each at least one track[[.]];
page 2, lines 4 – 6 are a verbatim duplication of lines 1 – 3.  Accordingly, in view of Applicant’s disclosure, please amend line 2, starting “specific density of greater, please remove the word “length” and replace it with - - width - - , such that the limitation reads, “specific density of greater than 0.25 and less than 0.6 along the [[length]] width of the two”;
Please note that page 1, lines 5 – 7 discloses “a frame that supports at least two adjacent filter elements having two pairs of opposed sides, one pair of opposed sides along its length and a second pair of opposed sides along its width”.  With this antecedence, it appears that the second recitation of “length” is merely a typographical error.
page 2, line 4, starting “placing non-off”, please insert a pronoun “a” prior to the noun “non-off gassing sealant” such that the limitation reads, “placing a non-off gassing sealant along the at least one track in the two outside”.

In re Claim 2:
page 3, line 7, starting “length of each”: please remove the period punctuation after “track” and replace it with a semicolon such that the limitation reads, “length of each at least one track[[.]];
page 3, line 15, starting “placing sealant”, please insert a pronoun “a” prior to the noun “sealant” such that the limitation reads, “placing a sealant along the at least one track in the two outside support arms and”;
page 3, line 24, starting “wherein at least one”, please amend the limitation to read, “wherein at least one of the four extending linear edges of the at least one filter element is supported by a load”
In re Claims 8 and 9, the limitation “virgin1” is unclear, in view of the subsequent limitation “unused2”.  If both elements are “unused”, please identify both elements similarly.
In re Claim 10:
page 6, line 11, starting “each filter element”: the limitation “arm spaced between” is unclear.  For purposes of examination the limitation has been understood as if to read, “each filter element separating support arm positioned and spaced between two adjacent filter elements””
Appropriate correction is required.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 9, 11, 13, 14, and 17 – 19  are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re Claims 1 – 20, the claim recites the term “specific density”, however the term has not been defined in the specification. It is respectfully asserted that when Applicant has disclosed a “specific density”3, Applicant intended to disclose a specific gravity, as this is the established terminology.  Specific 4.  However, should Applicant indeed intend to use the term “specific density”, it is respectfully requested that a definition be provided.
For purposes of examination, the limitation “specific density” has been understood as if to disclose “specific gravity”. 

In re Claim 1, the recitation of a “non-off gassing sealant” is unclear, in view of the antecedence of “a tape of elastic ultralow density polytetrafluoroethylene polymer”.  
The “a tape of elastic ultralow density polytetrafluoroethylene polymer” is a species of the subsequently claimed “non-off gassing sealant” genus.  Accordingly, it is unclear whether Applicant intends the non-off gassing sealant to be the same – or a different – sealant as the tape of elastic ultralow density polytetrafluoroethylene polymer.  
For purposes of examination, the “non-off gassing sealant” has been understood to be “the non-off gassing sealant tape”.

In re Claim 2, the recitation of a “sealant” in view of the recitation of a “tape of elastic ultralow density polytetrafluoroethylene polymer” is unclear, as a “tape of elastic ultralow density polytetrafluoroethylene polymer” is a species of a “sealant” genus.  Accordingly, it is unclear whether Applicant intends the sealant to be the same – or a different – sealant as the tape of elastic ultralow density polytetrafluoroethylene polymer.  
For purposes of examination, the “sealant” has been understood to be “the sealant tape”.
Similarly, In re Claim 13 has been understood as if to read, “wherein all of the tape and the sealant tape in the frame…” 

Allowable Subject Matter
Claims 1 – 17 would be allowable if rewritten or amended to overcome the Drawing Objections, the Specification Objections, the Claim Objections, and the Rejection(s) under 35 U.S.C. §112(b), set forth in this Office action.
Reasons for Allowance
Pittman et al (US 4,639,261), in view of Dinakaran et al (US 2017/0304758), in view of Poly Fluoro LTD, “The definitive Blog on Polymers”, in view of Whitemore (US 9,784,287) disclose a method and apparatus for applying multiple filter elements into an air flow surface of a medically safe room and limiting air flow around sides of the filter elements, but lacks wherein “at least one filter element is supported by a load spring attached to a load tensioning rod, with the load tensioning rod having a ratchet with handle grip to ratchet the load tensioning rod.”
Hugues (US 2017/0276400) discloses a cleanroom filter element [0001] (figs 1 – 5: (4)) comprising:
four extending linear edges (6) along each of opposed sides of the filter elements (4); 
a sealing material (figs 1a, 1b: (26)) disposed around a periphery of the filter frame (6) [0037, 0040, 0041] to be clamped to form a leak proof connection between the filter frame and sealing surface (20) [0017 - 0018]; 
the filter element is supported by a load spring (30) (“s” shape having flexure) attached to a load tensioning rod (32), with the load tensioning rod having a clamping portion (34) and cam lever (36) with a handle grip (40) to “push the filter towards sealing surface 20” [0046]; wherein
a gel seal is clamped together with the four extending linear edges (“protruding ridge, the knife, substantially parallel to the air flow direction”) and other surfaces comprises a matching groove containing a deformable sealing material, for example a gel type sealing material, such that when the two surfaces are clamped together the knife is embedded in the deformable sealing material to form a leak proof seal, wherein knife may be arranged on the filter housing and the groove on the filter frame, or vice versa [0018].

    PNG
    media_image4.png
    734
    1005
    media_image4.png
    Greyscale

However, Hugues lacks at least wherein the load tensioning rod has “a ratchet”, and the system comprises “a tape of elastic ultralow density polytetrafluoroethylene polymer having a specific density of greater than 0.25 and less than 0.6 positioned along the length of the two tracks in at least one opposed filter element separating support arm, along the at least one track in the two outside support arms and along the length of the at least one track in each bracing arm”.

As discussed during the telephonic interview on Wednesday, November 10, 2021, Applicant is encouraged to thoroughly review the September 2, 2021 Non Final Rejection and respond to the Objections as well as the Rejections in order to facilitate compact prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular significance is Zheng (CN 111503806A) who discloses a filtration system (figs 1 – 4) comprising a frame (1) , a filter (2), a cover (3), and a filter adapter (4),  wherein a filter adapter comprises a ratcheted system (figs 2 – 4) [0032 – 0037] to cooperatively connect the filtration mechanisms.

    PNG
    media_image5.png
    414
    1428
    media_image5.png
    Greyscale

Of particular significance is Kyoung (KR 2019 0139367) who discloses a press system comprising a plurality of filter plates (50), filter cloth (60), a main gear and ratchet gear (fig 4: (110/120)), wherein work time is reduced and filtration efficiency is increased, enhancing productivity (Abstract). 

    PNG
    media_image6.png
    480
    808
    media_image6.png
    Greyscale

Of particular significance is Rhodes (GB 2335975) who discloses a ventilation device comprising a ratchet (34) closure member (30) (figures 1 - 3a) adapted to cooperate with a spring member (47) to bias the closure member in the closed position.  The spring member comprises a resilient member having a protuberance (48) adjacent an end thereof adapted to cooperate with the teeth of the ratchet (page 4, lns 14 – 25; page 7, lns 7 – 21; page 8, lns 26 – 33; page 9, lns 8 – 35).   

    PNG
    media_image7.png
    491
    1365
    media_image7.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – Th; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Adj: (5a): Employed for the first time.  Oxford English Dictionary, Oxford University Press; copyright © 2021
        2 Adj: (2): Not made use of; unemployed.  Oxford English Dictionary, Oxford University Press; copyright © 2021
        3 “the tape of elastic ultralow density polytetrafluoroethylene polymer (has) a specific density of greater than 0.25 and less than 0.6”  
        4 Oxford English Dictionary, Oxford University Press; copyright © 2021